DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is missing a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hishida (USPN 7624559) in view of Satoh (USPN 4254550).
Regarding claim 1, Hishida discloses a handheld trimmer comprising: a trimmer shaft (43); a motor attached to the trimmer shaft (42); a rotating head assembly including a rotating head (1) coupled with the motor and attached to the trimmer shaft; and a glider assembly (7) connected to the rotating head assembly, the glider assembly including: a glider shaft (6/29) coupled at one end with the rotating head assembly (Column 3 lines 50-53), a main glider plate connected to an opposite end of the glider shaft (Via bolt 29), the main glider plate being part-spherical or saucer shaped and including a concave side and a convex side (Figure 4 shows that the glider plate 7 is saucer shaped), wherein the bearing is structured and cooperable with the main glider plate such that the main glider plate is free spinning and disconnected from influence by the rotating head at all times (Column 2 lines 1-6), wherein the rotating head assembly is independent of the glider assembly (They are considered independent elements), wherein the main glider plate is spaced from the rotating head assembly by the glider shaft (Figure 3A spaced by bearings 5 on shaft 6), and wherein ends of the glider shaft extend into and terminate adjacent the rotating head assembly and adjacent the glider plate, respectively (Figure 3A).
Hishida discloses a bearing, bolt, and glider plate arrangement that houses the bearing in the rotating head and leaves the head of the shaft exposed, and is therefore lacking a bearing, bolt, and glider plate arrangement wherein the bearing is acting between the glider plate and the glider shaft. 
Satoh discloses a handheld trimmer with a glider shaft (32), a bearing (40), and a glider plate (38) and teaches an alternative bearing arrangement wherein the bearing is acting between the shaft and the glider plate (Figure 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hishida to use the bearing, bolt, and glider plate arrangement of Satoh for the purpose of using an alternative old and well known bearing, bolt, and glider plate arrangement that still allows for a free spinning glider plate while protecting the head of the shaft from debris and damage.   

Regarding claim 2, Hishida discloses wherein the main glider plate is configured to support a weight of the handheld trimmer during operation of the handheld trimmer (Figure 4).

Regarding claim 9, Hishida discloses a convertible cap (17) attachable directly to the rotating head (via male screw 10a as described in column 2 lines 2430) and disposed between the glider shaft and the rotating head such that the glider shaft is coupleable with the rotating head through the convertible cap (Figure 3A), wherein the convertible cap includes channels for supporting the cutting line (Figure 3A shows a channel pointed to by indicator 14 to support the cutting line).

Regarding claim 10, Hishida discloses a  glider assembly for a handheld trimmer including a rotating head (1) that supports a cutting line, the glider assembly (7) comprising: a glider shaft (6/29) coupled at one end with the rotating head assembly (Column 3 lines 50-53), a glider plate connected to an opposite end of the glider shaft (Via bolt 29), the glider plate being part-spherical or saucer shaped and including a concave side and a convex side (Figure 4 shows that the glider plate 7 is saucer shaped), 
a convertible cap (17) attachable directly to the rotating head (via male screw 10a as described in column 2 lines 2430) and disposed between the glider shaft and the rotating head such that the glider shaft is coupleable with the rotating head through the convertible cap (Figure 3A), wherein the convertible cap includes channels for supporting the cutting line (Figure 3A shows a channel pointed to by indicator 14 to support the cutting line).
and a bearing (5) is structured and cooperable with the main glider plate such that the main glider plate is free spinning and disconnected from influence by the rotating head at all times (Column 2 lines 1-6), wherein the rotating head assembly is independent of the glider assembly (They are considered independent elements), wherein the glider plate is spaced from the rotating head assembly by the glider shaft (Figure 3A spaced by bearings 5 on shaft 6).  
Hishida discloses a bearing, bolt, and glider plate arrangement that houses the bearing in the rotating head and leaves the head of the shaft exposed, and is therefore lacking a bearing, bolt, and glider plate arrangement wherein the bearing is acting between the glider plate and the glider shaft. 
Satoh discloses a handheld trimmer with a glider shaft (32), a bearing (40), and a glider plate (38) and teaches an alternative bearing arrangement wherein the bearing is acting between the shaft and the glider plate (Figure 2), wherein the glider shaft comprises a threaded connector (34), and wherein the bearing is secured to the glider plate (via plate 42) and coupled with a distal end of the glider shaft. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hishida to use the bearing, bolt, and glider plate arrangement of Satoh for the purpose of using an alternative old and well known bearing, bolt, and glider plate arrangement that still allows for a free spinning glider plate while protecting the head of the shaft from debris and damage.   
The threaded connector of the combination would be considered to extend through the bearing in the glider plate and into the convertible cap (17) of Hishida.

Regarding claims 12 and 13, Hishida discloses a glider assembly (7) for a handheld mower including a rotating head that supports a cutting line, the glider assembly comprising: a glider shaft (6/29) coupled at one end with the rotating head assembly (Column 3 lines 50-53), a glider plate connected to an opposite end of the glider shaft (Via bolt 29), the glider plate being part-spherical or saucer shaped and including a concave side and a convex side (Figure 4 shows that the glider plate 7 is saucer shaped), wherein the convex exterior side of the glider plate is continuously curved spherically (Figure 3A.  It is noted that Hishida is considered continuously curved in the same manner as applicants figure 6 is continuously curved.  Figure 6 of applicants shows a small flat portion at the very bottom where the bolt is housed).
Hishida discloses a bearing, bolt, and glider plate arrangement that houses the bearing in the rotating head and leaves the head of the shaft exposed, and is therefore lacking a bearing, bolt, and glider plate arrangement wherein the bearing is acting between the glider plate and the glider shaft. 
Satoh discloses a handheld trimmer with a glider shaft (32), a bearing (40), and a glider plate (38) and teaches an alternative bearing arrangement wherein the bearing is acting between the shaft and the glider plate (Figure 2), and wherein the glider plate includes an integrated bearing channel adjacent the concave interior side(Figure 2 shows that bearing 40 is held within an integrated bearing channel formed in part by plate element 42); and a bearing secured in the bearing channel,  and wherein the bearing channel includes shoulders, and wherein the bearing is supported on the shoulders of the bearing channel (Figure 2 shows that the bearing channel comprises upper and lower shoulders that holds the bearing between them).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hishida to use the bearing, bolt, and glider plate arrangement of Satoh for the purpose of using an alternative old and well known bearing, bolt, and glider plate arrangement that still allows for a free spinning glider plate while protecting the head of the shaft from debris and damage.   

Regarding claim 15, the combination  discloses wherein the main glider plate includes an integrated bearing channel adjacent the concave side, and wherein the bearing is secured in the bearing channel (Satoh Figure 2 shows that bearing 40 is held within an integrated bearing channel formed in part by plate element 42).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hishida (USPN 7624559) in view of Satoh (USPN 4254550) as applied to claim 1 in further view of Dun (US 2011/0308218).
Regarding claims 3 and 4, the combination is lacking additional support in the form of a support leg and glider plates.  
	Dun discloses a trimmer device and teaches the use of a stabilizing device comprising a support leg (12) attached to a trimmer shaft (18) and a supporting two glider plates (The bottom of balls 14 below fingers 16 define gliding plate surfaces in contact with the ground) attached to the support leg, the support leg and supporting glider plates together with the main glider plate define a support base for the handheld trimmer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by using a support leg device with glider plates attached to the trimmers shaft as taught by Dunn to further support the trimming device and to prevent strain on an operator.  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hishida (USPN 7624559) in view of Satoh (USPN 4254550)  as applied to claim 1 in further view of Morabit (US 2002/0007559).
Regarding claims 6 and 7, the combination is lacking molded or shaped cutting lines and a battery powered motor with less than 1HP.  
	Morabit discloses the use of aerodynamic shaped lines (12) a battery powered motor (¶0007) and the use of the aerodynamic shaped lines for a motor power less than 1 HP(¶0097-0098).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by using a low HP battery powered motor with aerodynamic shaped cutting lines as taught by Morabit to achieve a greater cutting rate to power consumption ratio that can perform without deceleration and an increased cutting rate.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the new prior art rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671